--------------------------------------------------------------------------------


EXHIBIT 10.1
Execution Version




AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


dated as of April 27, 2007


among


NORTHERN BORDER PIPELINE COMPANY,
as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO,




SUNTRUST BANK,
as Administrative Agent


and


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent


BMO CAPITAL MARKETS,
CITIBANK, N.A.,
and
MIZUHO CORPORATE BANK, LTD.,
as Co-Documentation Agents


and


JPMORGAN CHASE BANK, N.A.
and
EXPORT DEVELOPMENT CANADA,
as Managing Agents


====================================================================


SUNTRUST CAPITAL MARKETS, INC.


 and


WACHOVIA CAPITAL MARKETS, LLC,
as Co-Lead Arrangers and Book Managers


 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 
 
 

ARTICLE I    DEFINITIONS; CONSTRUCTION    1

 
Section 1.1.
Definitions 
1

 
Section 1.2.
Classifications of Loans and Borrowings 
20

 
Section 1.3.
Accounting Terms and Determination 
20

 
Section 1.4.
Terms Generally 
20

 

ARTICLE II    AMOUNT AND TERMS OF THE COMMITMENTS    21

 
Section 2.1.
General Description of Facilities 
21

 
Section 2.2.
Revolving Loans 
21

 
Section 2.3.
Procedure for Revolving Borrowings 
21

 
Section 2.4.
Swingline Commitment 
22

 
Section 2.5.
Funding of Borrowings 
23

 
Section 2.6.
Interest Elections 
24

 
Section 2.7.
Optional Reduction and Termination of Commitments 
25

 
Section 2.8.
Repayment of Loans 
25

 
Section 2.9.
Evidence of Indebtedness 
26

 
Section 2.10.
Prepayments 
26

 
Section 2.11.
Interest on Loans 
27

 
Section 2.12.
Fees 
28

 
Section 2.13.
Computation of Interest and Fees 
29

 
Section 2.14.
Inability to Determine Interest Rates 
29

 
Section 2.15.
Illegality 
29

 
Section 2.16.
Increased Costs 
30

 
Section 2.17.
Funding Indemnity 
31

 
Section 2.18.
Taxes 
31

 
Section 2.19.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs 
33

 
Section 2.20.
Letters of Credit 
34

 
Section 2.21.
Increase of Commitments; Additional Lenders 
38

 
Section 2.22.
Mitigation of Obligations 
40

 
Section 2.23.
Extensions of Revolving Commitment Termination Date 
40

 

ARTICLE III    CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT    41

 
Section 3.1.
Conditions To Effectiveness 
41

 
Section 3.2.
Each Credit Event 
43

 
Section 3.3.
Delivery of Documents 
43

 
Section 3.4.
Effect of Amendment and Restatement 
43

 
 

ARTICLE IV   REPRESENTATIONS AND WARRANTIES      44

 
Section 4.1.
Existence; Power 
45

 
Section 4.2.
Organizational Power; Authorization 
45

 
Section 4.3.
Governmental Approvals; No Conflicts 
45

 
Section 4.4.
Financial Statements 
45

 
Section 4.5.
Litigation and Environmental Matters 
45

 
Section 4.6.
Compliance with Laws and Agreements 
46

 
Section 4.7.
Investment Company Act, Etc. 
46

 
Section 4.8.
Taxes 
46

 
Section 4.9.
Margin Regulations 
46

 
Section 4.10.
ERISA 
46

 
Section 4.11.
Ownership of Property 
47

 
Section 4.12.
Disclosure 
47

 
Section 4.13.
Labor Relations 
48

 
Section 4.14.
Subsidiaries 
48

 
Section 4.15.
Insolvency 
48

 
Section 4.16.
OFAC 
48

 
Section 4.17.
Patriot Act 
48

 
 
 
i 
 

--------------------------------------------------------------------------------

 
 

ARTICLE V   AFFIRMATIVE COVENANTS     49

 
Section 5.1.
Financial Statements and Other Information 
49

 
Section 5.2.
Notices of Material Events 
49

 
Section 5.3.
Existence; Conduct of Business 
50

 
Section 5.4.
Compliance with Laws, Etc. 
51

 
Section 5.5.
Payment of Obligations 
51

 
Section 5.6.
Books and Records 
51

 
Section 5.7.
Visitation, Inspection, Etc. 
51

 
Section 5.8.
Maintenance of Properties; Insurance 
51

 
Section 5.9.
Use of Proceeds and Letters of Credit 
51

 
Section 5.10.
Pari Passu Status 
52

 
Section 5.11.
Maintenance of Tax Status 
52

 
Section 5.12.
Maintenance of Tariff 
52

 
Section 5.13.
Shipper Credit Quality 
52

 
Section 5.14.
2002 Indenture 
52

 

ARTICLE VI    FINANCIAL COVENANTS     52

 
Section 6.1.
Leverage Ratio 
52

 

ARTICLE VII    NEGATIVE COVENANTS 53

 
Section 7.1.
Indebtedness. 
53

 
Section 7.2.
Negative Pledge 
53

 
Section 7.3.
Fundamental Changes 
54

 
Section 7.4.
Investments, Loans, Etc. 
55

 
Section 7.5.
Restricted Payments 
55

 
Section 7.7.
Transactions with Affiliates 
56

 
Section 7.8.
Restrictive Agreements 
56

 
Section 7.9.
Government Regulations 
56

 
Section 7.10.
Hedging Transactions 
56

 
Section 7.11.
Accounting Changes 
57

 
Section 7.12.
Restrictions on Agreements Governing Indebtedness 
57

 
Section 7.13.
Certain Amendments to Cash Distribution Policies and Borrower Partnership
Agreement 
57

 
 
  ii
 

--------------------------------------------------------------------------------

 
 
 

ARTICLE VIII    EVENTS OF DEFAULT  57

 
Section 8.1.
Events of Default 
57

 

ARTICLE IX    THE ADMINISTRATIVE AGENT  60

 
Section 9.1.
Appointment of Administrative Agent 
60

 
Section 9.2.
Nature of Duties of Administrative Agent 
61

 
Section 9.3.
Lack of Reliance on the Administrative Agent 
61

 
Section 9.4.
Certain Rights of the Administrative Agent 
62

 
Section 9.5.
Reliance by Administrative Agent 
62

 
Section 9.6.
The Administrative Agent in its Individual Capacity 
62

 
Section 9.7.
Successor Administrative Agent 
62

 
Section 9.8.
Authorization to Execute other Loan Documents 
63

 
Section 9.9.
Syndication Agent, Co-Documentation Agents and Managing Agents. 
63

 

ARTICLE X    MISCELLANEOUS   63

 
Section 10.1.
Notices 
63

 
Section 10.2.
Waiver; Amendments 
65

 
Section 10.3.
Expenses; Indemnification 
66

 
Section 10.4.
Successors and Assigns 
68

 
Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process 
71

 
Section 10.6.
WAIVER OF JURY TRIAL 
72

 
Section 10.7.
Right of Setoff 
72

 
Section 10.8.
Counterparts; Integration 
73

 
Section 10.9.
Survival 
73













 
Section 10.10.
Severability
73

 
Section 10.11.
Confidentiality
73

 
Section 10.12.
Interest Rate Limitation
74

 
Section 10.13.
Waiver of Effect of Corporate Seal
74

 
Section 10.15.
No General Partner Liability
74



 
Section 10.16.
Location of Closing
75




Schedules

  Schedule I    - Applicable Margin and Applicable Percentage    Schedule II  
 - Commitment Amounts    Schedule 4.5    - Environmental Matters    Schedule
4.14   - Subsidiaries    Schedule 7.2   - Existing Liens    Schedule 7.4    -
Existing Investments    Schedule 7.7   - Transactions with Affiliates 

 
 

 
iii 
 

--------------------------------------------------------------------------------

 
Exhibits

  Exhibit A  - Form of Amended and Restated Revolving Credit Note   Exhibit B  
 - Form of Amended and Restated Swingline Note   Exhibit C      - Form of
Assignment and Acceptance   Exhibit 2.3  - Form of Notice of Revolving Borrowing
  Exhibit 2.4   - Form of Notice of Swingline Borrowing   Exhibit 2.6     - Form
of Notice of Continuation/Conversion   Exhibit 3.1(b)(iv)   - Form of
Secretary’s Certificate     Exhibit 3.1(b)(vi)    - Form of Officer’s
Certificate   Exhibit 5.1(c)     - Form of Compliance Certificate 



 



  iv
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of April 27, 2007, by and among NORTHERN BORDER PIPELINE
COMPANY, a Texas general partnership (the “Borrower”), the several banks and
other financial institutions and lenders from time to time party hereto (the
“Lend­ers”), SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as syndication agent (the “Syndication Agent”) and BMO CAPITAL
MARKETS, CITIBANK N.A., and MIZUHO CORPORATE BANK, LTD., as Co-Documentation
Agents.


 
W I T N E S S E T H:


WHEREAS, the Borrower, certain of the Lenders and Wachovia Bank, National
Association as administrative agent and issuing bank are parties to that certain
Credit Agreement, dated as of May 16, 2005 (as amended, restated, supplemented
or otherwise modified, the “Existing Credit Agreement”), pursuant to which the
Lenders established a $175,000,000 revolving credit facility in favor of the
Borrower;
 
WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement to (a) increase the revolving credit facility to
$250,000,000 and (b) modify the Existing Credit Agreement in certain other
respects; and subject to the terms and conditions of this Agreement, the
Lenders, the Issuing bank and the Swingline Lender, to the extent of their
respective Commitments as defined herein, are willing to do so;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree that the Existing Credit Agreement is hereby
amended and restated as follows:
 
ARTICLE I
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1. Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Additional Lender” shall have the meaning given to such term in Section 2.21.
 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum ob­tained by dividing (i) LIBOR for
such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by control or otherwise.  The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $250,000,000.
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, as of any date, with respect to all Revolving
Loans outstanding on any date or the letter of credit fee, the percentage per
annum determined by reference to the applicable Rating Category from time to
time in effect as set forth on Schedule I, plus the utilization percentage as
set forth on Schedule I, at any time that more than 50% of the Revolving
Commitment is outstanding; provided, that a change in the Applicable Margin
resulting from a change in the Rating Category shall be effective on the day on
which either rating agency changes its rating and shall continue until the day
prior to the day that a further change becomes effective.  The Applicable Margin
as of the Closing Date, shall be at Level II as set forth on Schedule I.
 
“Applicable Percentage” shall mean, as of any date, with respect to the
facility fee as of any date, the percentage per annum determined by reference to
the applicable Rating Category as set forth on Schedule I; provided, that a
change in the Applicable Percentage resulting from a change in the Rating
Category shall be effective on the day on which either rating agency changes its
rating and shall continue until the day prior to the day that a further change
becomes effective.  Notwithstanding the foregoing, the Applicable Percentage for
the facility fee as of the Closing Date shall be at Level II as set forth on
Schedule I.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
 
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
inter­est at, above or below the Administrative Agent’s prime lend­ing
rate.  Each change in the Administrative Agent’s prime lending rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Borrower” shall have the meaning assigned to such term in the opening paragraph
hereof.
 
“Borrower Partnership Agreement” means the First Amended and Restated General
Partnership Agreement relating to the formation of Borrower, dated as of April
6, 2006 as amended, supplemented, restated or otherwise modified from time to
time.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Change in Control” shall mean (x) the failure of TransCanada Corporation or
ONEOK, Inc. , directly or indirectly through one or more of its respective
Subsidiaries, to act as the Operator or (y) the failure of (i) ONEOK Partners,
directly or indirectly through one or more of its Subsidiaries, and/or (ii) TC
PipeLines, LP, directly or indirectly through one or more of its Subsidiaries,
to own at least 50% of the partnership interest of the Borrower, in the
aggregate.
 
 “Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.16(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Commercial Operation Date” shall mean the date on which a Material Project is
substantially complete and commercially operable.
 
“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer, the principal financial officer or the treasurer of the Operator in the
form of, and containing the certifications set forth in, the certificate
attached hereto as Exhibit 5.1(c).
 
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, and
(D) all other non-cash charges, determined in each case on a consolidated basis
in accordance with GAAP for such period.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under any Hedging Transaction (relating to interest rates only)
during such period (whether or not actually paid or received during such
period).
 
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP,
including without limitation any income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with the
Borrower or any of its Subsidiaries on the date that such Person’s assets are
acquired by the Borrower or any of its Subsidiaries, but excluding therefrom (to
the extent otherwise included therein) (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets, and (iii) any equity
interest of the Borrower or any Subsidiary of the Borrower in the unremitted
earnings of any Person that is not a Subsidiary.
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of De­fault.
 
“Default Interest” shall have the meaning set forth in Section 2.11(c).
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed).  If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in paragraph (b) of Section 10.4), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Secu­rity Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean each “person” (as defined in Section 3(a) of ERISA)
(whether or not incorporated) which is, or has been within the past five years,
a member of the Borrower’s controlled group (within the meaning of PBGC
regulation §4001.2).
 
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Event of Default” shall have the meaning provided in Article VIII.
 
“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.18(e).
 
“Executive Summary” shall mean the Executive Summary dated April 1007 relating
to the Borrower and the transactions contemplated by this Agreement and the
other Loan Documents.
 
“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.
 
“Existing Lenders” shall mean the lenders party to the Existing Credit Agreement
as of the date hereof.
 
 “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“Fee Letter” shall mean that certain fee letter, dated as of April 6, 2007,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted by
Borrower.
 
“FERC” shall mean the Federal Energy Regulatory Commission and any successor
agency or commission.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.
 
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.
 
“GAAP” shall mean generally accepted accounting prin­ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or any fraction or by-product thereof, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
 
“Hybrid Securities” shall mean any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing such trust preferred securities or deferrable interest subordinated
debt and (iii) substantially all the assets of which consist of (A) subordinated
debt of the Borrower or a Subsidiary of the Borrower and (B) payments made from
time to time on the subordinated debt.


 “Indebtedness” of any Person shall mean, without dupli­cation (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business on terms customary in the trade), (iv) all obligations of such
Person under any conditional sale or other title retention agreement(s) relating
to property acquired by such Person, (v) all Capital Lease Obligations of such
Person, (vi) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses (i)
through (vi) above, (viii) all Indebtedness of a third party secured by any Lien
granted by such Person on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any common stock of such Person, (x) Off-Balance Sheet
Liabilities and (xi) all Hedging Obligations. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indentures” means the Indenture, 7.75% Senior Notes due 2009, dated as of
August 17, 1999; the Indenture, 7.5% Senior Notes due 2021, dated as of
September 17, 2001; and the Indenture, 6.25% Senior Notes due 2007, dated as of
April 29, 2002.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurodollar Borrowing, a period of one, two, three or six months; provided,
that:
 
(i)  the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
 
(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Pe­riod shall be extended to the next succeeding Business
Day, unless such Business Day falls in another calendar month, in which case
such Interest Period would end on the next preceding Business Day;
 
(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no nu­merically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and
 
(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date.
 
“Issuing Bank” shall mean SunTrust Bank, or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.20.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $250,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.21
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.20 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.
 
“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is un­available for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. (New York time) for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of the Eurodollar Loan of the
Administrative Agent.  Such rates may be adjusted for any applicable reserve
requirements.
 
“Lien” shall mean (i) any mortgage, deed of trust, deed to secure debt, pledge,
security inter­est, lien (statutory or otherwise), charge, claim, easement or
encumbrance, hypothecation, assignment, deposit arrangement, or (ii) any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agree­ment, the Notes (if any),
the LC Documents, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.
 
“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, finan­cial condition, assets, or liabilities of the
Borrower or of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform any of its obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
evidencing, governing or securing the Obligations or (iv) the legality, validity
or enforceability of any of the Loan Documents evidencing, governing or securing
the Obligations.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$15,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
 
“Material Project” means the construction or expansion of any capital project of
the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $25,000,000.


“Material Project EBITDA Adjustment” means, with respect to each Material
Project:


(A)           prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected EBITDA of Borrower and its subsidiaries attributable to such Material
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Material Project (such amount to be determined based on
customer contracts or tariff-based customers relating to such Material Project,
the creditworthiness of the other parties to such contracts or such tariff-based
customers, and projected revenues from such contracts, tariffs, capital costs
and expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
appropriate by Administrative Agent), which may, at the Borrower’s option, be
added to actual EBITDA for the Borrower and its subsidiaries for the fiscal
quarter in which construction of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but net of any actual EBITDA of the Borrower and its subsidiaries
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer):  (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and


(B)           beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount to be approved by the Administrative Agent
as the projected EBITDA of Borrower and its subsidiaries attributable to such
Material Project (determined in the same manner as set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which shall be added to actual EBITDA for the
Borrower and its subsidiaries for such fiscal quarters.
 
 
 
12

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing:


(i)           no such additions shall be allowed with respect to any Material
Project unless:


(a)           not later than 45 days prior to the date on which the Borrower
requests to receive a Material Project EBITDA Adjustment, the Borrower shall
have delivered to the Administrative Agent written pro forma projections of
EBITDA of the Borrower and its subsidiaries attributable to such Material
Project, and


(b)           such projections and shall have received such other information
and documentation as the Administrative Agent may reasonably request, all in
form and substance satisfactory to the Administrative Agent, and


(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 20% of the total actual EBITDA of the
Borrower and its subsidiaries for such period (which total actual EBITDA shall
be determined without including any Material Project EBITDA Adjustments).


 “Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.
 
“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Administrative Agent, any Lender or any of their
Affiliates incurred in order to limit interest rate or fee fluctuation with
respect to the Loans and Letters of Credit, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renew­als, extensions, modifications or refinancings thereof.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
“Operating Agreement” shall mean that certain operating agreement, dated April
6, 2006, between the Borrower and Operator, as amended, modified or supplemented
from time to time.
 
“Operator” shall mean TransCanada Northern Border Inc., a Delaware corporation,
as provided for in Section 8 of the Borrower Partnership Agreement, or such
other Person as may be designated in accordance with Section 8 of the Borrower
Partnership Agreement.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Partner” shall mean any one of ONEOK Partners Intermediate Limited Partnership
and TC PipeLines Intermediate Limited Partnership, or any Person substitute for
any thereof as a partner pursuant to Section 10 of the Borrower Partnership
Agreement or which becomes a partner pursuant to Section 11 of the Borrower
Partnership Agreement.
 
“Partners’ Capital” shall mean, at any time, the amount reflected as “Partners’
Capital” on a consolidated balance sheet of the Borrower and its Subsidiaries at
such time, prepared in accordance with GAAP.
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree St., NE, Atlanta, GA 30308, or such other location as to which the
Administrative Agent shall have given written notice to the Borrower and the
other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Encumbrances” shall mean:
 
(i) Liens imposed by law for taxes, assessments or other governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
 
(ii) Liens of landlords, carriers, operators, warehousemen, mechanics, and
materialmen, statutory Liens of producers of hydrocarbons, and similar Liens
arising by operation of law, in each case incurred in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, other social security laws
or regulations or other forms of governmental insurance or benefits;
 
(iv) deposits to secure the performance of tenders, bids, contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obli­gations of a like nature, in each case entered
into in the ordinary course of business or to secure obligations on surety or
appeal bonds;
 
(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole; and
 
 
 
15

--------------------------------------------------------------------------------

 
 
(vii)   Liens securing obligations of others, neither assumed nor guaranteed by
the Borrower nor on which it customarily pays interest, existing upon real
estate or rights in or relating to real estate acquired by such Person for
substation, metering station, compression station, gathering line, transmission
line, transportation line, distribution line or right of way purposes, and any
Liens reserved in leases for rent and for compliance with the terms of the
leases in the case of leasehold estates, to the extent that any such Lien
referred to in this clause (vii) does not materially impair the use of the
property.
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” shall mean:
 
(i)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
 
(ii)           commercial paper  and auction rate securities having the highest
rating, at the time of acquisition thereof, of S&P or Moody’s and in either case
maturing or having an auction date within six months from the date of
acquisition thereof;
 
(iii)           certificates of de­posit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(iv)           fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and
 
(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Pipeline” shall mean the Borrower’s pipeline system and related facilities
extending from a point near Port of Morgan, Montana, to a point near North
Hayden, Indiana, as it may hereafter be expanded and extended.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders).
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Responsible Officer” shall mean any of the Principal Executive Officer,
Principal Financial Officer, Treasurer or any vice president or any secretary or
assistant secretary of the Operator or such other representative of the Operator
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent, and, with respect to the financial covenants only, the
Principal Executive Officer, Principal Financial Officer, Treasurer or any vice
president of the Operator.
 
“Restricted Payment” shall have the meaning set forth in Section 7.5.
 
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.21, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) April 27,
2012, or the date later in effect pursuant to Section 2.23 (ii) the date on
which the Revolving Commitments are terminated pursuant to Section 2.7 and (iii)
the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
 
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
 
“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.
 
“Senior Notes” means the Borrower’s Senior Notes issued pursuant to the
Indentures.
 
“Service Agreement” shall mean an agreement in substantially the form of U.S.
Shippers Service Agreement, and any other form of firm transportation agreement,
included in the Tariff, entered into between the Borrower and a Shipper, as such
agreements may be amended, modified or supplemented from time to time.
 
“Shipper” shall mean any Person who is, at the time of such characterization, a
party to a Service Agreement with the Borrower for the transportation of gas
through the Pipeline.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, part­nership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part­nership, joint venture, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held.  Unless otherwise
indicated, all references to “Subsidiary” hereunder shall mean a Subsidiary of
the Borrower.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $25,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.
 
“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Swingline Lender and accepted by the Borrower. The Borrower is under no
obligation to accept this rate and the Swingline Lender is under no obligation
to provide it.
 
“Syndication Agent” shall mean Wachovia Bank, National Association, as
Syndication Agent.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Tariff” shall mean the FERC gas tariff of the Borrower stating the terms and
conditions applicable to the transportation of gas through the Pipeline, such
terms and conditions consisting of the compilation on file with the FERC of
Borrower’s Rate Schedules, General Terms and Conditions and related forms of
Service Agreement (as each of such terms is defined in said Tariff), as amended
and in effect from time to time.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2. Classifications of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”).  Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “ Revolving
Eurodollar Borrowing”).
 
Section 1.3. Accounting Terms and Determination.  Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
 
Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.
 
 
 
20

--------------------------------------------------------------------------------

 
 


ARTICLE II
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1. General Description of Facilities.  Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.20, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4
and (iv) each Lender agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect.
 
Section 2.2. Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment.  During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; pro­vided, that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.
 
Section 2.3. Procedure for Revolving Borrowings.
 
The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to
11:00 a.m. (New York time) on the requested date of each Base Rate Borrowing and
(y) prior to 11:00 a.m. (New York time) three (3) Business Days prior to the
requested date of each Eurodollar Borrowing.  Each Notice of Revolving Borrowing
shall be irrevocable and shall specify: (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period).  Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request.  The aggregate principal amount
of each Borrowing shall be not less than $5,000,000 or a larger multiple of
$1,000,000 for Eurodollar Borrowings or not less than $1,000,000 or a larger
multiple of $100,000 for Base Rate Borrowings; provided, that Base Rate Loans
made pursuant to Section 2.4 or Section 2.20(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six.  Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
 
 
 
21

--------------------------------------------------------------------------------

 
 
Section 2.4. Swingline Commitment.
 
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
 
(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 11:00 a.m. (New York time) on the requested date of each
Swingline Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable
and shall specify: (i) the principal amount of such Swingline Loan, (ii) the
date of such Swingline Loan (which shall be a Business Day) and (iii) the
account of the Borrower to which the proceeds of such Swingline Loan should be
credited.  The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing.  Each Swingline Loan shall accrue interest
at the lesser of the Base Rate and the Swingline Rate and shall have an Interest
Period (subject to the definition thereof) as agreed between the Borrower and
the Swingline Lender.  The aggregate principal amount of each Swingline Loan
shall be not less than $100,000 or a larger multiple of $50,000, or such other
minimum amounts agreed to by the Swingline Lender and the Borrower.  The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. (New York time) on the requested date of such Swingline Loan.
 
(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan.  Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.5, which will be used solely for the repayment of such Swingline Loan.
 
(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred.  On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.  If such Swingline Loan bears interest at a rate other than
the Base Rate, such Swingline Loan shall automatically become a Base Rate Loan
on the effective date of any such participation and interest shall become
payable on demand.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
 
Section 2.5. Funding of Borrowings.
 
(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. (New York time) to the Administrative Agent at the Payment Office;
provided, that the Swingline Loans will be made as set forth in Section
2.4.  The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts that it receives, in like funds by the close of
business on such proposed date, to an account maintained by the Borrower with
the Administrative Agent or at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
 
(b) Unless the Administrative Agent shall have been notified by any Lender (x)
prior to 10:00 a.m. (New York time) on the requested date of each Base Rate
Borrowing and (y) prior to 5:00 p.m. (New York time) one (1) Business Day prior
to the date of a Eurodollar Borrowing in which such Lender is to participate
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date,
and the Administrative Agent, in reliance on such assumption, may make available
to the Borrower on such date a cor­responding amount.  If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender to­gether with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Bor­rowing.  Nothing in
this subsec­tion shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to preju­dice any rights
which the Borrower may have against any Lender as a result of any de­fault by
such Lender hereunder.
 
 
 
23

--------------------------------------------------------------------------------

 
 
(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
ob­ligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
 
Section 2.6. Interest Elections.
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing.  Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.6.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.  This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section 2.6, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.6
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (New York time) on the
requested date of a conversion into a Base Rate Borrowing and (y) prior to 11:00
a.m. (New York time) three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
 
 
24

--------------------------------------------------------------------------------

 
 
(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing.  No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.   No conversion of any Eurodollar Loans shall be permitted except on
the last day of the Interest Period in respect thereof.
 
(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
Section 2.7. Optional Reduction and Termination of Commitments.
 
(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
 
(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.7 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders.  Any such reduction in the Aggregate Revolving Commitment Amount below
the sum of the principal amount of the Swingline Commitment and the LC
Commitment shall result in a proportionate reduction (rounded to the next lowest
integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.
 
Section 2.8. Repayment of Loans.
 
(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
 
(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.
 
 
 
25

--------------------------------------------------------------------------------

 
 
Section 2.9. Evidence of Indebtedness.  (a)  Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this
Agreement.  The Administrative Agent shall maintain appropriate records in which
shall be recorded (i) the Revolving Commitment of each Lender, (ii) the amount
of each Loan made hereunder by each Lender, the Class and Type thereof and the
Interest Period applicable thereto, (iii) the date of each continuation thereof
pursuant to Section 2.6, (iv) the date of each conversion of all or a portion
thereof to another Type pursuant to Section 2.6, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of such Loans and (vi) both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of the Loans and each Lender’s Pro Rata Share
thereof.  The entries made in such records shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.
 
(b) At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and, in the case of the Swingline Lender only, a Swingline Note,
payable to the order of such Lender.
 
Section 2.10. Prepayments.
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. (New York time)  not less than three (3)
Business Days prior to any such prepayment, (ii) in the case of any prepayment
of any Base Rate Borrowing, not less than one Business Day prior to the date of
such prepayment, and (iii) in the case of Swingline Borrowings, prior to 11:00
a.m. (New York time) on the date of such prepayment.  Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment.  If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.11(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.17.  Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.2 or in the case of a
Swingline Loan pursuant to Section 2.4.  Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.
 
 
 
26

--------------------------------------------------------------------------------

 
 
(b) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.7 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.17.  Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans to the full extent thereof, and finally
to Eurodollar Loans to the full extent thereof.  If after giving effect to
prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to such excess plus any accrued and unpaid fees
thereon to be held as collateral for the LC Exposure.  Such account shall be
administered in accordance with Section 2.20(g) hereof.
 
Section 2.11. Interest on Loans.
 
(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.
 
(b) The Borrower shall pay interest on each Swingline Loan at the rate
applicable to such Loan pursuant to Section 2.4(b).
 
(c) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Pe­riod plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans), at an all-in rate in effect for Base Rate Loans, plus an additional 2%
per annum.
 
(d) Interest on the principal amount of all Loans shall accrue from and
includ­ing the date such Loans are made to but excluding the date of any
repay­ment thereof.  Interest on all outstanding Base Rate Loans shall be
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Commitment Termination Date.  Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months or 90 days, respectively, on each day
which occurs every three months or 90 days, as the case may be, after the
initial date of such Interest Period, and on the Revolving Commitment
Termination Date.  Interest on each Swingline Loan shall be payable on the
maturity date of such Loan, which shall be the last day of the Interest Period
applicable thereto, and on the Revolving Commitment Termination Date.  Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof.  All
Default Interest shall be payable on demand.
 
 
 
27

--------------------------------------------------------------------------------

 
 
(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly con­firmed in writing).  Any
such determination shall be conclusive and binding for all purposes, absent
manifest error.
 
Section 2.12. Fees.
 
(a) The Borrower shall pay to the Administrative Agent and the Syndication Agent
for their own respective accounts fees in the amounts and at the times
previously agreed upon in writing by the Borrower and the Administrative Agent
or the Syndication Agent, as applicable.
 
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Percentage per
annum (determined daily in accordance with Schedule I) on the daily amount of
the Revolving Commitment (whether used or unused) of such Lender during the
Availability Period; provided, that if such Lender continues to have any
Revolving Credit Exposure after the Revolving Commitment Termination Date, then
the facility fee shall continue to accrue on the daily amount of such Revolving
Credit Exposure from and after the Revolving Commitment Termination Date to the
date that all of such Lender’s Revolving Credit Exposure has been paid in full.
 
(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 2.11(c), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by an
additional 2% per annum.
 
(d) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.
 
(e) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on June 30, 2007 and on the Revolving Commitment Termination Date
(and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.
 
 
 
28

--------------------------------------------------------------------------------

 
 
Section 2.13. Computation of Interest and Fees.  Interest hereunder based on the
Administrative Agent’s prime lending rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day).  All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  Each determination by the Administrative Agent of an
interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, con­clusive and binding for all purposes.
 
Section 2.14. Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, ad­equate means do not exist for
ascertaining LIBOR for such Interest Period, or
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be)  Eurodollar Loans for such
Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giv­ing rise to such notice no longer exist, (i) the obligations
of the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement.  Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.


Section 2.15. Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended.  In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date.  Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 
 
 
29

--------------------------------------------------------------------------------

 
 
Section 2.16. Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.


(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the ef­fect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations here­under or under or
in respect of any Letter of Credit to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by the Borrower of
written de­mand by such Lender (with a copy thereof to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation for any such reduction suffered.
 
 
 
30

--------------------------------------------------------------------------------

 
 
(c) A certifi­cate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section 2.16 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error.  The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within 10 days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.16 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
under this Section 2.16 for any increased costs or reductions incurred more than
90 days prior to the date that such Lender or the Issuing Bank notifies the
Borrower of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive,  then such 90 day period shall be extended to include the period of
such retroactive effect.
 
Section 2.17. Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked).  In the case of a Eurodollar Loan, such loss, cost or expense shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (A) the amount of interest that would have accrued on the principal amount of
such Eurodollar Loan if such event had not occurred at the Adjusted LIBO Rate
applicable to such Eurodollar Loan for the period from the date of such event to
the last day of the then current Interest Period therefor (or in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurodollar Loan) over (B) the amount of interest that
would accrue on the principal amount of such Eurodollar Loan for the same period
if the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid
or converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan.  A certificate as to any additional amount
payable under this Section 2.17 submitted to the Borrower by any Lender (with a
copy to the Administrative Agent) shall be conclusive, absent manifest error.
 
Section 2.18. Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
 
 
31

--------------------------------------------------------------------------------

 
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced
rate.  Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrower (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender.  Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).
 
 
 
32

--------------------------------------------------------------------------------

 
 
Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.16, 2.17 or 2.18, or otherwise) prior to
12:00 noon (New York time) on the date when due, in immediately available funds,
free and clear of any defenses, rights of set-off, counterclaim, or withholding
or deduction of taxes.  Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at the
Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.16, 2.17 and 2.18 and 10.3 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
 
 
33

--------------------------------------------------------------------------------

 
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(c), 2.5(b), 2.19(d), 2.20(d) or (e) or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
Section 2.20. Letters of Credit.
 
(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.20(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
or any of its Subsidiaries on the terms and conditions hereinafter set forth;
provided, that (i) each Letter of Credit shall expire on the earlier of (A) the
date one year after the date of issuance of such Letter of Credit (or in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date; (ii) each Letter of Credit shall be in a
stated amount of at least $100,000; and (iii) the Borrower may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment or (B) the aggregate Revolving Credit
Exposure of all Lenders would exceed the Aggregate Revolving Commitment
Amount. Each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit on the
date of issuance with respect to all other Letters of Credit.  Each issuance of
a Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.
 
 
 
34

--------------------------------------------------------------------------------

 
 
(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.
 
(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof.  Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.20(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.
 
(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof.  The Issuing Bank shall notify the Borrower and the Administrative
Agent of such demand for payment and whether the Issuing Bank has made or will
make a LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (New York time) on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedents set forth in
Section 3.2 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.5.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.
 
 
 
35

--------------------------------------------------------------------------------

 
 
(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  On the date that such participation is
required to be funded, each Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for
the account of the Issuing Bank.  Whenever, at any time after the Issuing Bank
has received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
 
(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraph (d) below on the due date therefor, such Lender shall
pay interest to the Issuing Bank (through the Administrative Agent) on such
amount from such due date to the date such payment is made at a rate per annum
equal to the Federal Funds Rate; provided, that if such Lender shall fail to
make such payment to the Issuing Bank within three (3) Business Days of such due
date, then, retroactively to the due date, such Lender shall be obligated to pay
interest on such amount at the rate set forth in Section 2.11(c).
 
(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest
and profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
 
 
 
36

--------------------------------------------------------------------------------

 
 
(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter.  Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
 
(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
 
(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement, or whether any Letter of Credit was issued for the account of any
Subsidiary of Borrower;
 
(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
 
 
37

--------------------------------------------------------------------------------

 
 
(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
 
(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
 
(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.20,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
 
(vi) The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.


(j) Each Letter of Credit shall be subject to the Uniform Customs and Practices
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended from time to time, and, to the
extent not inconsistent therewith, the governing law of this Agreement set forth
in Section 10.5.
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
Section 2.21. Increase of Commitments; Additional Lenders.
 
(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, Borrower may, upon at least 30 days’ written notice
to the Administrative Agent (who shall promptly provide a copy of such notice to
each Lender),  propose to increase the Aggregate Commitments to an amount not to
exceed $350,000,000 (the amount of any such increase, the “Additional Commitment
Amount”).  Each Lender shall have the right for a period of 15 days following
receipt of such notice, to elect by written notice to the Borrower and the
Administrative Agent to increase its Revolving Commitment by a principal amount
equal to its Pro Rata Share of the Additional Commitment Amount.  No Lender (or
any successor thereto) shall have any obligation to increase its Revolving
Commitment or its other obligations under this Agreement and the other Loan
Documents, and any decision by a Lender to increase its Revolving Commitment
shall be made in its sole discretion independently from any other Lender.
 
(b) If any Lender shall not elect to increase its Revolving Commitment pursuant
to subsection (a) of this Section 2.21, the Borrower may designate another bank
or other financial institution (which may be, but need not be, one or more of
the existing Lenders) which at the time agrees to, in the case of any such
Person that is an existing Lender, increase its Revolving Commitment and in the
case of any other such Person (an “Additional Lender”), become a party to this
Agreement; provided, however, that any new bank or financial institution must be
reasonably acceptable to the Administrative Agent.  The sum of the increases in
the Revolving Commitments of the existing Lenders pursuant to this subsection
(b) plus the Revolving Commitments of the Additional Lenders shall not in the
aggregate exceed the unsubscribed amount of the Additional Commitment Amount.
 
(c) An increase in the aggregate amount of the Revolving Commitments pursuant to
this Section 2.21 shall become effective upon the receipt by the Administrative
Agent of an supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Borrower and by each Additional Lender and
by each other Lender whose Revolving Commitment is to be increased, setting
forth the new Revolving Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, together with Notes evidencing
such increase in the Commitments, and such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the increase in the
Revolving Commitments and such opinions of counsel for the Borrower with respect
to the increase in the Revolving Commitments as the Administrative Agent may
reasonably request.
 
(d) Upon the acceptance of any such agreement by the Administrative Agent, the
Aggregate Revolving Commitment Amount shall automatically be increased by the
amount of the Revolving Commitments added through such agreement and Schedule II
shall automatically be deemed amended to reflect the Revolving Commitments of
all Lenders after giving effect to the addition of such Revolving Commitments.
 
(e) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.21 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurodollar Loans then outstanding, the Borrower shall prepay such Loans in
their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Article III, the Borrower shall reborrow Loans from
the Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Lenders in proportion to their respective Commitments after giving effect to
such increase and (y) effective upon such increase, the amount of the
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted automatically such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in proportion to their respective Revolving Commitments.
 
 
 
39

--------------------------------------------------------------------------------

 
 
Section 2.22. Mitigation of Obligations. If any Lender requests compensation
under Section 2.16, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.18, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.16 or Section 2.18, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
Section 2.23. Extensions of Revolving Commitment Termination Date.  After the
first anniversary of the Closing Date and at least 45 days prior to the
scheduled Revolving Commitment Termination Date then in effect, the Borrower may
(but in no event more than once per year or twice during the term of this
Agreement), by written notice to the Administrative Agent, request that the
scheduled Revolving Commitment Termination Date then in effect be extended for a
twelve-month period, effective as of a date selected by the Borrower (the
“Extension Effective Date”); the Extension Effective Date shall be at least 45
days, but not more than 60 days, after the date such extension request is
received by the Administrative Agent (the “Extension Request Date”).  Upon
receipt of the extension request, the Administrative Agent shall promptly notify
each Lender thereof, and approval by the Required Lenders shall be necessary for
the extension to become effective.  If a Lender agrees, in its individual and
sole discretion, to so extend its Revolving Credit Commitment (an “Extending
Lender”), it shall deliver to the Administrative Agent a written notice of its
agreement to do so no later than 15 days after the Extension Request Date (or
such later date to which the Borrower and the Administrative Agent shall agree),
and the Administrative Agent shall promptly thereafter notify the Borrower of
such Extending Lender's agreement to extend its Revolving Credit Commitment (and
such agreement shall be irrevocable until the Extension Effective Date).  The
Revolving Credit Commitment of any Lender that fails to accept or respond to the
Borrower's request for extension of the Revolving Commitment Termination Date (a
“Declining Lender”) shall be terminated on the Revolving Commitment Termination
Date then in effect for such Lender (without regard to any extension by other
Lenders) and on such Revolving Commitment Termination Date the Borrower shall
pay in full the unpaid principal amount of all Loans owing to such Declining
Lender, together with all accrued and unpaid interest thereon and all fees
accrued and unpaid under this Agreement to the date of such payment of principal
and all other amounts due to such Declining Lender under this Agreement.  The
Administrative Agent shall promptly notify each Extending Lender of the
aggregate Commitments of the Declining Lenders.  Each Extending Lender may offer
to increase its respective Commitment by an amount not to exceed the aggregate
amount of the Declining Lenders' Commitments, and such Extending Lender shall
deliver to the Administrative Agent a notice of its offer to so increase its
Commitment no later than 30 days after the Extension Request Date (or such later
date to which the Borrower and the Administrative Agent shall agree), and such
offer shall be irrevocable until the Extension Effective Date.  To the extent
the aggregate amount of additional Commitments that the Extending Lenders offer
pursuant to the preceding sentence exceeds the aggregate amount of the Declining
Lenders' Commitments, such additional Commitments shall be reduced on a pro rata
basis.  To the extent the aggregate amount of Commitments that the Extending
Lenders have so offered to extend is less than the aggregate amount of
Commitments that the Borrower has so requested to be extended, the Borrower
shall have the right but not the obligation to require any Declining Lender to
(and any such Declining Lender shall) assign in full its rights and obligations
under this Agreement to one or more banks or other financial institutions (which
may be, but need not be, one or more of the Extending Lenders) which at the time
agree to, in the case of any such Person that is an Extending Lender, increase
its Commitment and in the case of any other such Person (a “New Lender”) become
a party to this Agreement; provided that (i) such assignment is otherwise in
compliance with Section 10.4, (ii) such Declining Lender receives payment in
full of the unpaid principal amount of all Loans owing to such Declining Lender,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement to the date of such payment of principal and all
other amounts due to such Declining Lender under this Agreement and (iii) any
such assignment shall be effective on the date on or before such Extension
Effective Date as may be specified by the Borrower and agreed to by the
respective New Lenders and Extending Lenders, as the case may be, and the
Administrative Agent.  If, but only if, Extending Lenders and New Lenders, as
the case may be, have agreed to provide Commitments in an aggregate amount
greater than 50% of the aggregate amount of the Commitments outstanding
immediately prior to such Extension Effective Date and the conditions precedent
in Section 3.2 are met, the Termination Date in effect with respect to such
Extending Lenders and New Lenders shall be extended by twelve months.
 
 
 
40

--------------------------------------------------------------------------------

 
 

 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1. Conditions To Effectiveness. This Agreement shall become effective,
and the Lenders, the Swingline Lender and Issuing Bank shall be obligated to
make the initial Loans and issue the initial Letters of Credit hereunder, upon
the satisfaction of the following conditions, in addition to the conditions
precedent specified in Section 3.2:
 
(a) The Administrative Agent and Wachovia Bank, National Association shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent and Wachovia Bank, National Association) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent, Wachovia Capital Markets,
LLC., or SunTrust Capital Markets, Inc. as Co-Lead Arrangers, or Wachovia Bank,
National Association.
 
 
 
41

--------------------------------------------------------------------------------

 
 
(b) The Administrative Agent (or its counsel) shall have received the following:
 
(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;
 
(ii) duly executed Revolving Credit Notes payable to each Lender and the
Swingline Note payable to the Swingline Lender;
 
(iii) evidence satisfactory to the Administrative Agent that all amounts due and
payable under the Existing Credit Agreement to Existing Lenders that will not be
Lenders party to this Agreement have been repaid and all commitments of such
lenders will be terminated;
 
(iv) a certificate of the Secretary or Assistant Secre­tary of the Operator,
each in the form of Exhibit 3.1(b)(iv), attaching and certifying copies of the
Borrower Partnership Agreement, the Operating Agreement or comparable
organizational documents, and copies of the articles of incorporation or
partnership agreement of each Partner, and of the resolutions of the management
committee of the Borrower and other appropriate authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of the
Operator executing the Loan Documents;
 
(v) a favorable written opinion, addressed to the Administrative Agent and each
of the Lend­ers, and covering such matters relating to the Borrower and the
Operator, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request, of (a)
Andrews Kurth LLP, counsel to the Borrower and the Operator, and (b) Marcia K.
Anderson, Attorney to the Operator;
 


(vi) a certificate in the form of Exhibit 3.1(b)(vi), dated the Closing Date and
signed by a Responsible Officer, certifying that (x) no Default or Event of
Default exists, (y) all representations and warranties of the Borrower set forth
in the Loan Documents are true and correct and (z) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
 
(vii) a duly executed Notice of Borrowing;
 
(viii) a duly executed funds disbursement letter, together with a report setting
forth the sources and uses of the proceeds hereof;
 
(ix) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of the Borrower, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Credit Facility or any transaction being financed with
the proceeds thereof shall be ongoing; and
 
 
 
42

--------------------------------------------------------------------------------

 
 
(x) copies of the audited consolidated financial statements for Borrower and its
Subsidiaries for the Fiscal Years ending December 31, 2004, December 31, 2005
and December 31, 2006.
 
Section 3.2. Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:
 
(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
 
(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of the Borrower set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto;
 
(c) the Borrower shall have delivered the required Notice of Borrowing; and
 
(d) the Administrative Agent shall have received such other docu­ments,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
sat­isfactory to the Administrative Agent or the Required Lenders and consistent
with the terms of the Agreement.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.
 
Section 3.3. Delivery of Documents.  All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
 
Section 3.4. Effect of Amendment and Restatement.  Upon this Agreement becoming
effective pursuant to Section 3.1, from and after the Closing Date:  all terms
and conditions of the Existing Credit Agreement and any other “Loan Document” as
defined therein, as amended and restated by this Agreement and the other Loan
Documents being executed and delivered on the Closing Date, shall be and remain
in full force and effect, as so amended and restated, and shall constitute the
legal, valid, binding and enforceable obligations of the parties thereto to
Lenders and Administrative Agent.  Without limiting the generality of the
foregoing:
 
 
 
43

--------------------------------------------------------------------------------

 
 
(a)           the terms and conditions of the Existing Credit Agreement shall be
amended and restated as set forth herein and, as so amended and restated, shall
be amended and restated in their entirety, but shall be amended and restated
only with respect to the rights, duties and obligations among Borrower, Lenders
and Administrative Agent accruing from and after the Closing Date;
 
(b)           this Agreement shall not in any way release or impair the rights,
duties or Obligations created pursuant to the Existing Credit Agreement or any
other Loan Document or affect the relative priorities thereof, in each case to
the extent in force and effect thereunder as of the Closing Date, except as
modified hereby or by documents, instruments and agreements executed and
delivered in connection herewith, and all of such rights, duties and
Obligations, as so modified, are assumed, ratified and affirmed by the Borrower;
 
(c)           all indemnification obligations of the Borrower under the Existing
Credit Agreement and any other Loan Documents shall survive the execution and
delivery of this Agreement and shall continue in full force and effect for the
benefit of Lenders, Administrative Agent, and any other Person indemnified under
the Existing Credit Agreement or any other Loan Document at any time prior to
the Closing Date;
 
(d)           the Obligations incurred under the Existing Credit Agreement
shall, to the extent outstanding on the Closing Date, continue outstanding under
this Agreement and shall not be deemed to be paid, released, discharged,
extinguished or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a novation of such Obligations or any of the
other rights, duties and obligations of the parties hereunder;
 
(e)            the execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of Lenders or
Administrative Agent under the Existing Credit Agreement, nor constitute a
waiver of any covenant, agreement or obligation under the Existing Credit
Agreement, except to the extent that any such covenant, agreement or obligation
is no longer set forth herein or is modified hereby; and
 
(f)            any and all references in the Loan Documents to the Existing
Credit Agreement shall, without further action of the parties, be deemed a
reference to the Existing Credit Agreement, as amended and restated by this
Agreement, and as this Agreement shall be further amended or amended and
restated from time to time hereafter.
 


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
 
 
44

--------------------------------------------------------------------------------

 
 
Section 4.1. Existence; Power.  The Borrower, each of its Subsidiaries and the
Operator (i) is duly orga­nized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) ­has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.2. Organizational Power; Authorization.  The execution, delivery and
performance by the Borrower of the Loan Documents are within such Person’s
organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member, action. This
Agreement has been duly executed and delivered by the Borrower, and constitutes,
and each other Loan Document to which the Borrower is a party, when executed and
delivered by the Borrower, will constitute, valid and binding obligations of the
Borrower, en­forceable against it in accordance with their re­spective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
 
Section 4.3. Governmental Approvals; No Conflicts.  The execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents (a)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (b) will not violate any Requirements of
Law applicable to the Borrower and any of its Subsidiaries, or any judgment,
order or ruling of any Governmental Authority, (c) will not violate or result in
a default under any indenture, agreement or other instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, in each case other than violations, defaults or rights which could
not reasonably expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, except Liens (if any) created under the Loan Documents.
 
Section 4.4. Financial Statements.  The Borrower has furnished to each Lender
the audited con­solidated balance sheet of the Borrower and its Subsidiaries as
of December 31, 2006 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
KPMG, LLP.  Such financial statements fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of op­erations for such periods in conformity with GAAP
consistently applied. As of the Closing Date, since December 31, 2006, there
have been no changes with respect to the Borrower and its Subsidiaries which
have had or could reasonably be expected to have, singly or in the aggregate, a
Material Adverse Effect.
 
Section 4.5. Litigation and Environmental Matters.
 
(a) No litigation, investigation or proceeding of or before any arbitra­tors or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
 
 
 
45

--------------------------------------------------------------------------------

 
 
(b) Except for the matters set forth on Schedule 4.5, neither the Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, that, in each case, could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
Section 4.6. Compliance with Laws and Agreements.  The Borrower and each
Subsidiary is in compliance with (a) its Tariff, all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 4.7. Investment Company Act, Etc.  Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended or (b) otherwise subject to any other
regulatory scheme limiting its ability to incur debt or requiring any approval
or consent from or registration or filing with, any Governmental Authority in
connection therewith.
 
Section 4.8. Taxes.  The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any Subsidiary could become liable have timely filed
or caused to be filed all Federal income tax returns and all other material tax
returns that are re­quired to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by ap­propriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP.  The charges, accruals and reserves
on the books of the Borrower and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.
 
Section 4.9. Margin Regulations.  None of the pro­ceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulation U.  Neither the Borrower nor its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock.”
 
Section 4.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
 
 
 
46

--------------------------------------------------------------------------------

 
 
Section 4.11. Ownership of Property.
 
(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold or easement interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the most recent audited consolidated balance sheet of the Borrower
referred to in Section 4.4 or purported to have been acquired by the Borrower or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement except to the extent that the failure to have such good title or
that such Liens exist could not reasonably be expected to result in a Material
Adverse Effect.  All leases that individually or in the aggregate are material
to the business or operations of the Borrower and its Subsidiaries are valid and
subsisting and are in full force.
 
(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person except to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.
 
Section 4.12. Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in each case
when taken as a whole, in light of the circumstances under which they were made,
not misleading.
 
 
 
47

--------------------------------------------------------------------------------

 
 
Section 4.13. Labor Relations.  There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
Section 4.14. Subsidiaries.  Schedule 4.14 sets forth the name of, the
jurisdiction of incorporation or organization of, and the type of, each
Subsidiary, in each case as of the Closing Date.
 
Section 4.15. Insolvency.  After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor its Subsidiaries will be “insolvent,” within the meaning of such
term as defined in § 101 of Title 11 of the United States Code, as amended from
time to time, or be unable to pay its debts generally as such debts become due,
or have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.
 
Section 4.16. OFAC.  The Borrower (i) is not a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) does not engage in any dealings or transactions prohibited
by Section 2 of such executive order, and is not otherwise associated with any
such person in any manner violative of Section 2, and (iii) is not a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
 
Section 4.17. Patriot Act.  The Borrower is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
Section 4.18. Partnership Agreement. The Borrower Partnership Agreement is in
full force and effect.
 
 
 
 
48

--------------------------------------------------------------------------------

 

 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 5.1. Financial Statements and Other Information.  The Borrower will
deliver to the Administrative Agent and each Lender:
 
(a) as soon as available and in any event within 120 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by KPMG,
LLP or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Borrower and its
Subsidiaries for such Fiscal Year on a consolidated and consolidating basis in
accordance with GAAP and that the exami­nation by such accountants in connection
with such consoli­dated financial statements has been made in accordance with
generally accepted auditing standards;
 
(b) as soon as avail­able and in any event within 60 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated and consolidating statements of
in­come and cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous Fiscal Year;
 
(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by a Responsible
Officer;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, and all annual financial reports which
the Borrower files with FERC or the Department of Energy; and
 
(e) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
 
Section 5.2. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
 
 
 
49

--------------------------------------------------------------------------------

 
 
(a) the occurrence of any Default or Event of Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
 
(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$15,000,000;
 
(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, respect of any Material Indebtedness of the Borrower or any
of its Subsidiaries,
 
(f) the occurrence of any material default under any Service Agreement (other
than a T-1R Service Agreement) with a Shipper or any action or inaction by
itself or any Shipper which but for the lapse of time or the giving of notice or
both would become a material default under its Service Agreement which could
reasonably be expected to result in a Material Adverse Effect, accompanied by a
written statement of the executive officer of the Borrower or the Operator which
sets forth, so far as is known to such officer, the relevant details of such
default, action or inaction and any action the Borrower or the Shipper has taken
or proposes to take with respect thereto;
 
(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3. Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, fran­chises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.
 
 
 
50

--------------------------------------------------------------------------------

 
 
Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with its Tariff and all laws, rules, regulations
and requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.5. Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with law or GAAP with respect to
which such Person is required to maintain written records in relation to its
business and activities.
 
Section 5.7. Visitation, Inspection, Etc.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take ex­tracts therefrom, and to discuss its
affairs, finances and ac­counts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
of­ten as the Administrative Agent or any Lender may reasonably request after
rea­sonable prior notice to the Borrower; provided, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required.
 
Section 5.8. Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business (including the Pipeline) in good working order
and condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies, insurance with respect to its
prop­erties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations.
 
Section 5.9. Use of Proceeds and Letters of Credit.  The Borrower will use the
proceeds of all Loans to refinance existing indebtedness, to finance permitted
acquisitions, to pay related fees and expenses, to issue Letters of Credit and
to provide for working capital needs and for other general business purposes of
the Borrower and its Subsidiaries, including capital expenditures.  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.  All Letters of
Credit will be used for general business purposes.
 
 
 
51

--------------------------------------------------------------------------------

 
 
Section 5.10. Pari Passu Status.   The Borrower will ensure the claims and
rights of the Lenders against it under this Agreement and each other Loan
Document will not be subordinate to, and will rank at all times at least pari
passu with, all other unsecured Debt of the Borrower.  The Borrower will not
amend, modify or supplement the Indentures or the Senior Notes in any manner
that would make them materially more onerous to the Borrower than the provisions
of this Agreement and the Notes as in effect from time to time.
 
Section 5.11. Maintenance of Tax Status.  Except to the extent otherwise
required in the Borrower Partnership Agreement, the Borrower shall take all
action necessary to prevent it from being, and will take no action which would
have the effect of causing the Borrower to be, treated as an association taxable
as a corporation or otherwise to be taxed as an entity for federal income tax
purposes.
 
Section 5.12. Maintenance of Tariff  The Borrower shall use best efforts to
cause Tariff to remain effective.
 
Section 5.13. Shipper Credit Quality.  The Borrower will require all Shippers to
meet the credit worthiness standards of the Borrower’s Tariff and the Borrower’s
historical credit practices (except to the extent changes to such credit
practices are required as a result of any FERC proceeding) and, if necessary, to
provide credit enhancement consistent with Borrower’s Tariff and such credit
practices.
 
Section 5.14. 2002 Indenture.  The Borrower will pay all amounts
outstanding  under the 6.25% Senior Notes dated as of April 29, 2002 on or prior
to their maturity date and terminate their commitments under the indenture
associated therewith.
 


ARTICLE VI
 
FINANCIAL COVENANTS
 


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 6.1. Leverage Ratio.  The Borrower will maintain at all times a
Leverage Ratio of not greater than 4.750:1.00 (the “Required Threshold”);
provided, however, that if the Borrower consummates one or more acquisitions
permitted hereunder in which the aggregate purchase price of all such
acquisitions exceeds $25,000,000, then the Required Threshold shall be increased
to 5.50:1.00 for the first three full fiscal reporting periods during any
12-month period immediately following the consummation of such
acquisitions.  For the purposes of computing the Leverage Ratio, Consolidated
EBITDA shall include Material Project EBITDA Adjustments and to the extent
Consolidated Total Debt includes outstanding amounts under Hybrid Securities,
then a portion of the amount of such Hybrid Securities not to exceed a total of
15% of consolidated total capitalization may be excluded from Consolidated Total
Debt.
 
 
 
52

--------------------------------------------------------------------------------

 
 


ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 7.1. Indebtedness.  The Borrower will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Indebtedness, except
Indebtedness in an aggregate outstanding principal amount at any one time
outstanding not to exceed 5% of Partners’ Capital at such time.  Borrower will
not, and will not permit any Subsidiary to, issue any preferred stock or other
preferred equity interests that (i) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (ii) is or may become
redeemable or repurchaseable by Borrower or such Subsidiary at the option of the
holder thereof, in whole or in part or (iii) is convertible or exchangeable at
the option of the holder thereof for Indebtedness or preferred stock or any
other preferred equity interests described in this paragraph, on or prior to, in
the case of clause (i), (ii) or (iii), the first anniversary of the Revolving
Commitment Termination Date.
 
Section 7.2. Negative Pledge.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired or, except:
 
(a) Permitted Encumbrances;
 
(b) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;
 
(c) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1, (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(d) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
and
 
 
 
53

--------------------------------------------------------------------------------

 
 
(e) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (d) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
 
(f) any Liens (i) in favor of the Administrative Agent arising under Section
2.20(g) and (ii) in favor of any trustee under any indentures governing
Indebtedness of the Borrower or any of its Subsidiaries securing unpaid fees of
such trustee in collateral in possession of such trustee.
 
Section 7.3. Fundamental Changes.
 
(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
stock of or other equity interest in any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, then (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower and (iv) any Subsidiary may
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all of its assets (in each case, whether now owned or
hereafter acquired) or all or substantially all of the stock of or other equity
interest or may liquidate or dissolve if no Default or Event of Default has
occurred and is continuing or would result therefrom, and the Borrower
determines in good faith that such sale, lease, transfer, disposition,
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided, however, that (x) in no
event shall any such merger, consolidation, sale, transfer, lease or other
disposition whether or not otherwise permitted by this Section 7.3 have the
effect of releasing the Borrower from any of its obligations and liabilities
under this Agreement or the other Loan Documents and (y) in no event shall the
Borrower merge or consolidate with or into any other Person, or sell, assign,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its business and assets (whether now
owned or hereafter acquired) to, any Person, except pursuant to Section 14 or
Section 15 (to the extent it applies to a merger pursuant to Section 14) of the
Borrower Partnership Agreement.
 
(b) The Borrower shall not lease, sell or otherwise dispose of its assets to any
other Person except: (i) sales of inventory and other assets in the ordinary
course of business, (ii) leases, sales or other dispositions of its assets that,
together with all other assets of Borrower previously leased, sold or disposed
of (other than disposed of pursuant to this Section 7.3(b)) during the
twelve-month period ending with the month in which any such lease, sale or other
disposition occurs, do not constitute a substantial portion of the assets of
Borrower, (iii) sales of assets which are concurrently leased back,
(iv) dispositions of assets which are obsolete or no longer used or useful in
the business of Borrower, and (v) as permitted pursuant to Section 14 or Section
15 (to the extent it applies to a merger pursuant to Section 14) of the Borrower
Partnership Agreement.
 
 
 
54

--------------------------------------------------------------------------------

 
 
(c) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than the operation of the Pipeline, the
construction and operation of additions, extensions and expansions related to
the Pipeline, the ownership and operation of any other pipelines, gas storage
facilities and related equipment and Property, and services related to the
transportation and marketing of natural gas.
 
Section 7.4. Investments, Loans, Etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:
 
(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);
 
(b) Permitted Investments;
 
(c) Guarantees constituting Indebtedness permitted by Section 7.1;
 
(d) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances does not exceed $1,000,000 at any time;
 
(e) Hedging Transactions permitted by Section 7.10;
 
(f) Investments consisting of advances in the ordinary course of business in the
operation of the Pipeline, the construction of additional gas compressor
facilities on the Pipeline or the retrofitting of gas compressor facilities
existing on the Pipeline;
 
(g) Purchases or other acquisitions of the capital stock or obligations of, or
any interest in, any other Person not in excess in the aggregate for all such
purchases and acquisitions of 5% of Partners’ Capital, provided that after
giving effect to such purchase or acquisition, no Event of Default shall have
occurred and be continuing or will result therefrom; or
 
(h) Investments permitted by Section 7.3(c).
 
Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any Guarantee thereof or any options, warrants, or other rights to purchase
such common stock or such Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for (i) dividends payable by the Borrower
solely in shares of any class of its common stock, (ii) Restricted Payments made
by any Subsidiary to the Borrower or to another Subsidiary, on at least a pro
rata basis with any other shareholders if such Subsidiary is not wholly owned by
the Borrower and other wholly owned Subsidiaries, and (iii) if no Event of
Default has occurred or would result therefrom, distributions on the partnership
interests in accordance with the Borrower Partnership Agreement.
 
 
55

--------------------------------------------------------------------------------

 
 
 
Section 7.6. Reserved.
 
Section 7.7. Transactions with Affiliates.  Except as set forth in Schedule 7.7,
the Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, and (b) any Restricted Payment permitted by
Section 7.5.
 
Section 7.8. Restrictive Agreements.  The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to its common stock, to make or repay loans or advances to the Borrower
or any other Subsidiary, to Guarantee Indebtedness of the Borrower or any other
Subsidiary or to transfer any of its prop­erty or assets to the Borrower or any
Subsidiary of the Borrower; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause (a)
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) shall not apply to customary provisions in leases restricting
the assignment thereof.
 
Section 7.9. Government Regulations.  The Borrower will not conduct its business
in such a way that it will become subject to regulation under the Investment
Company Act of 1940, as amended, the Federal Power Act, as amended, or any other
Law (other than Regulations T, U, and X of the Board of Governors of the Federal
Reserve System) which regulates the incurrence of Indebtedness.
 
Section 7.10. Hedging Transactions.  The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.  Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or (ii)
as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.
 
 
 
56

--------------------------------------------------------------------------------

 
 
Section 7.11. Accounting Changes.  The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by law or GAAP with respect to which
the Borrower and its Subsidiaries is required to maintain written records in
relation to its business and activities, or change the fiscal year of the
Borrower or of any of its Subsidiaries, except to change the fiscal year of a
Subsidiary to conform its fiscal year to that of the Borrower.
 
Section 7.12. Restrictions on Agreements Governing Indebtedness. The Borrower
will not, and will not permit any of its Subsidiaries to, enter into or
otherwise become a party to any agreement governing Indebtedness of the Borrower
or such Subsidiary which contains any redemption or “put rights” with respect to
such Indebtedness.
 
Section 7.13. Certain Amendments to Cash Distribution Policies and Borrower
Partnership Agreement.   The Borrower agrees that it shall not consent to, vote
in favor of or permit any amendment of (a) its cash distribution policies of in
any manner which would result in a Material Adverse Event or materially
adversely affect the rights and remedies of Lenders under and in connection with
this Agreement, the Notes or any other Loan Document; or (b)  the Borrower
Partnership Agreement, in any manner which would (i) have a material adverse
effect on the rights and remedies of Lenders under and in connection with this
Agreement, the Notes or any other Loan Document; or (ii) result in a Material
Adverse Event.
 


ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1. Events of Default.  If any of the following events (each an “Event
of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
pay­able under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days; or
 
 
 
57

--------------------------------------------------------------------------------

 
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Sched­ules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document sub­mitted to the Administrative Agent or
the Lenders by the Borrower or any representative of the Borrower pursuant to or
in connection with this Agreement or any other Loan Document shall prove to be
incorrect in any material respect when made or deemed made or submitted; or
 
(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or
 
(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of the Borrower
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or
 
(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof;; or
 
(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
 
 
 
58

--------------------------------------------------------------------------------

 
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any  Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
 
(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or
 
(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $15,000,000; or
 
(k) any judgment or order for the payment of money in excess of $15,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
 
(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(m) a Change in Control shall occur or exist; or
 
(n) any Loan Document shall, at any time after its execution and delivery and
for any reason, cease to be in full force and effect in any material respect, or
be declared to be null and void (other than in accordance with the terms hereof
or thereof), or the validity or enforceability thereof be contested by the
Borrower, or the Borrower shall deny in writing that it has any or any further
liability or obligations under any Loan Document to which it is a party; or
 
(o) any event or condition shall occur or exist with respect to any activity or
substance regulated under the Environmental Law and, as a result of such event
or condition, the Borrower or any of its Subsidiaries shall have incurred or in
the opinion of the Required Lenders will be reasonably likely to incur a
liability in excess of $15,000,000 during any consecutive twelve (12) month
period; or
 
(p) the Borrower shall dissolve, liquidate, or otherwise terminate its
existence; or
 
(q) the Borrower or any Partner or any parent company thereof shall seek, or
shall directly or indirectly cause any Person to see, in any proceeding before
the FERC or any other administrative or legal authority in the United States or
Canada to rescind or terminate or to have repealed or declared invalid the
Tariff, or to suspend, amend or modify the Tariff in any respect, which may
reasonably by expected to have a Material Adverse Effect on the Borrower’s
ability to perform its obligations under the Loan Documents; provided, however,
that no Event of Default shall occur under this Section 8.1(q) solely by reason
of the taking of any action required to be taken by any such Person to satisfy
the requirements of any order of any court or regulatory authority having
jurisdiction;
 
 
 
59

--------------------------------------------------------------------------------

 
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the follow­ing actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
Section 9.1. Appointment of Administrative Agent.
 
(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto.  The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent or attorney-in-fact and the Related
Parties of the Administrative Agent, any such sub-agent and any such
attorney-in-fact and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.
 
 
 
60

--------------------------------------------------------------------------------

 
 
Section 9.2. Nature of Duties of Administrative Agent.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be li­able for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negli­gence or willful misconduct.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
 
Section 9.3. Lack of Reliance on the Administrative Agent.  Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
 
 
61

--------------------------------------------------------------------------------

 
 
Section 9.4. Certain Rights of the Administrative Agent.  If the Administrative
Agent shall request instructions from the Required Lenders with re­spect to any
action or ac­tions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lend­ers; and the Administrative Agent shall not incur liability to any
Person by rea­son of so refraining.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
ac­cordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
 
Section 9.5. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), indepen­dent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.
 
Section 9.6. The Administrative Agent in its Individual Capacity.  The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept de­posits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
 
Section 9.7. Successor Administrative Agent.
 
(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time.  If no suc­cessor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.
 
 
 
62

--------------------------------------------------------------------------------

 
 
(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall there­upon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retir­ing Administrative Agent’s resignation hereunder, the
provi­sions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac­tions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
Section 9.8. Authorization to Execute other Loan Documents.  Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.
 
Section 9.9. Syndication Agent, Co-Documentation Agents and Managing
Agents.  Each Lender hereby designates Wachovia Bank, National Association as
Syndication Agent and agrees that the Syndication Agent shall have no duties or
obligations under any Loan Documents to any Lender or the Borrower.  Each Lender
hereby designates BMO Capital Markets, Citibank, N.A., and Mizuho Corporate
Bank, Ltd., as Co-Documentation Agents and agrees that the Co-Documentation
Agents shall have no duties or obligations under any Loan Documents to any
Lender or any Loan Party.  Each Lender hereby designates JPMorgan Chase Bank,
N.A. and Export Development Canada, as Managing Agents and agrees that the
Managing Agents shall have no duties or obligations under any Loan Documents to
any Lender or any Loan Party.
 


ARTICLE X
 
MISCELLANEOUS
 
Section 10.1. Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
To the Borrower:         Northern Border Pipeline Company
               c/o TransCanada Northern Border Inc.
13710 FNB Parkway
Omaha, NE 68124
Attn:  Patricia M. Wiederholt
Principal Financial Officer and Controller
Telephone: 402-492-7436
Telecopy: 402-492-7491
 
 
 
63

--------------------------------------------------------------------------------

 

 
with a copy to:            Northern Border Pipeline Company
c/o TransCanada Northern Border Inc.
450 1st Street S.W.
Calgary, Albert Canada T2P 5H1
Attn:  Sean Brett
Treasurer
Telephone: 403-920-2528
Telecopy: 403-920-2358


To the Administrative Agent
or Swingline Lender:                            SunTrust Bank
303 Peachtree Street, N. E.
Atlanta, Georgia 30308
Attention:  Joe McCreery
Telecopy Number:


With a copy to:                                     SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Ms. Dorris Folsom
Telecopy Number: (404) 658-4906


and


King & Spalding LLP
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attention: W. Todd Holleman
Telecopy Number: (404) 572-5100


To the Issuing Bank:                           SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: John Conley
Telecopy Number: (404) 588-8129


To the Swingline Lender:                    SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Ms. Dorris Folsom
Telecopy Number: (404) 658-4906
 
 
64

--------------------------------------------------------------------------------

 
 


 
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender



     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.


(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower.  The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice.  The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
 
Section 10.2. Waiver; Amendments.
 
(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall oper­ate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exer­cise of any other right or power hereunder or
thereunder.  The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclu­sive of any rights or remedies provided by law.  No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 10.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
 
 
 
65

--------------------------------------------------------------------------------

 
 
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the spe­cific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any princi­pal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.19(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender or waive or amend any condition set forth in Section 3.1, (v) change any
of the provisions of this Section 10.2 or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
which are re­quired to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement, without the written consent of each Lender; (vii)
release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender; provided further, that
no such agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Bank or the Issuing Bank
without the prior written consent of such Person.  Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.
 
Section 10.3. Expenses; Indemnification.
 
(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent, the Syndication Agent and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Syndication Agent and their Affiliates, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside coun­sel and the allocated cost of inside counsel) incurred by the
Administrative Agent, the Syndication Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 10.3, or in connection
with the Loans made or any Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
 
 
66

--------------------------------------------------------------------------------

 
 
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any of
its Subsidiaries arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Subsidiary, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
or any other Subsidiary against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Subsidiary has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) result from a claim brought by one Indemnitee against another Indemnitee
(other than the Administrative Agent, the Syndication Agent, the Swingline
Lender or the Issuing Bank, in their capacities as such).
 
(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with re­spect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
 
 
 
67

--------------------------------------------------------------------------------

 
 
(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
 
(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.
 
(f) All amounts due under this Section 10.4 shall be payable promptly after
written demand therefor.
 
Section 10.4. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i)  Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
 
 
68

--------------------------------------------------------------------------------

 

 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Exposure outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).


(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Exposure
or the Commitment assigned.


(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and


(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.


(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,000, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 10.4 if such assignee is a Foreign Lender.




(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
 
 
69

--------------------------------------------------------------------------------

 

 
(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.


(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Revolving Credit Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Bank or the Issuing Bank sell
participations to any Person (other than a natural person, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.19(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations.  Subject to paragraph (e) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17,
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7  as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19 as though it were a Lender.
 
 
 
70

--------------------------------------------------------------------------------

 
 
(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16 and Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.18(e) as though it were a Lender.
 
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of any state court of the State
of Supreme Court of the State of New York sitting in New York county and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
 
 
 
71

--------------------------------------------------------------------------------

 
 
(c) The Borrower ir­­revocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5.  Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1.  Nothing in this Agreement
or in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
 
Section 10.6. WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.7. Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured.  Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.
 
 
 
72

--------------------------------------------------------------------------------

 
 
Section 10.8. Counterparts; Integration.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  This Agreement, the Fee
Letters, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.
 
Section 10.9. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.16, 2.17, 2.18,
and 10.3 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision hereof
as the case may be.  All representations and warranties made herein, in the
cer­tifi­cates, reports, notices, and other documents delivered pursu­ant to
this Agreement shall survive the execution and delivery of this Agreement and
the other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.
 
Section 10.10. Severability.  Any provision of this Agreement ­or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 10.11. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a nonconfidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or (vii)
with the consent of the Borrower.  Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.
 
 
 
73

--------------------------------------------------------------------------------

 
 
Section 10.12. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
 
Section 10.13. Waiver of Effect of Corporate Seal.  The Borrower represents and
warrants that it is not required to affix its corporate seal to this Agreement
or any other Loan Document pursuant to any Requirement of Law or regulation,
agrees that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.
 
Section 10.14. Patriot Act.   The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
 
Section 10.15. No General Partner Liability The Administrative Agent and Lenders
agree for themselves and their respective successors, participants and assigns,
including any subsequent holder of any Note, that any claim against Borrower
which may arise under any Loan Document shall be made only against and shall be
limited to the assets of Borrower, and that no judgment, order or execution
entered in any suit, action or proceeding, whether legal or equitable, on this
Agreement, such Note or any of the other Loan Documents shall be obtained or
enforced against any general partner of the Borrower or its assets for the
purpose of obtaining satisfaction and payment of such Note, the Obligations
evidenced thereby, any other Obligation or any claims arising thereunder or
under this Agreement or any other Loan Document, any right to proceed against
any general partner of the Borrower individually or their respective
representatives or assets being hereby expressly waived, renounced and remitted
by the Administrative Agent and Lenders for themselves and their respective
successors, participants and assigns.  Nothing in this Section 10.15, however,
shall be construed so as to prevent the Administrative Agent, any Lender or any
other holder of any Note from commencing any action, suit or proceeding with
respect to or causing legal papers to be served upon any general partner of the
Borrower for the purpose of obtaining jurisdiction over Borrower.
 
 
 
74

--------------------------------------------------------------------------------

 
 
Section 10.16. Location of Closing.  Each Lender acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement to Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas, New
York, New York  10036.  Borrower acknowledges and agrees that it has delivered,
with the intent to be bound, its executed counterparts of this Agreement and
each other Loan Document, together with all other documents, instruments,
opinions, certificates and other items required under Section 3.1, to
Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas, New
York, New York  10036.  All parties agree that closing of the transactions
contemplated by this Credit Agreement has occurred in New York.
 








(remainder of page left intentionally blank)

 
75

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 
NORTHERN BORDER PIPELINE COMPANY


By: TransCanada Northern Border Inc., its Operator








By      /s/ Paul F.
Miller                                                           
Name:  Paul F. Miller
Title:  Principal Executive Officer, Vice Presidentand General Manager










By      /s/ Patricia M.
Wiederholt                                                           
Name:  Patricia M. Wiederholt
Title:  Principal Financial Officer and Controller



[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 







SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender






By /s/ Joe
McCreery                                                                
Name: Joe McCreery
Title: Director



[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION
as Syndication Agent and as a Lender






By /s/ Shannan Townsend                                                      
Name:Shannan Townsend
Title:Director



[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

BMO CAPITAL MARKETS, as Co-Documentation Agent






By /s/ Cahal
Carmody                                                                
Name: Cahal Carmody
Title: Vice President








BMO CAPITAL MARKETS FINANCING, INC., as a Lender






By /s/ Cahal
Carmody                                                                
Name: Cahal Carmody
Title: Vice President

[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

CITIBANK N.A., as Co-Documentation Agent and as a Lender






By /s/ David
Lawrence                                                                
Name: David Lawrence
Title: Attorney-in-Fact

[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

MIZUHO CORPORATE BANK, LTD., as Co-Documentation Agent and as a Lender






By /s/ Leon Mo                                                      
Name: Leon Mo
Title: Senior Vice President

[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Managing Agent and as a Lender






By /s/ Tara
Narasiman                                                                
Name: Tara Narasiman
Title: Associate

[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 







EXPORT DEVELOPMENT CANADA, as Managing Agent and as a Lender






By /s/ Francois
Morel                                                                
Name: Francois Morel
Title: Senior Financing Manager




By /s/ G. Mark
Doyle                                                                
Name: Mark Doyle
Title: Financing Manager





[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK N.A., as a Lender
 




By /s/ Sushim Shah                                                      
Name: Sushim Shah
Title: Vice President

[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender
 




By /s/ Christopher
Smith                                                                
Name: Christopher Smith
Title: Senior Vice President

[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as a Lender
 




By /s/ David A.
McCluskey                                                                           
Name: David A. McCluskey
Title: Authorized Signatory

[SIGNATURE PAGE TO THE NORTHERN BORDER PIPELINE AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

Schedule I


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE


 
Pricing
Level
 
 Rating Category
 
Applicable Margin for Eurodollar Loans
 
Applicable Margin for Base Rate Loans
Applicable Percentage for Facility Fee
 
 
 
Utilization Percentage
I
A or higher/A2 or higher
 
0.155% per annum
 
0.00% per annum
 
0.045% per annum
 
0.050% per annum
II
A-/A3
 
0.200% per annum
 
0.00% per annum
 
0.050% per annum
 
0.050% per annum
III
BBB+/Baa1
 
0.230% per annum
 
0.00% per annum
 
0.070% per annum
 
0.050% per annum
IV
BBB/Baa2
 
0.3100% per annum
 
0.00% per annum
 
0.090% per annum
 
0.050% per annum
V
BBB- or lower/Baa3 or lower
 
0.440% per annum
 
0.00% per annum
 
0.110% per annum
 
0.100% per annum





The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior, unsecured long-term debt securities of the Borrower
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Borrower shall be disregarded.  The rating in effect on any date is that in
effect at the close of business on such date.  If the Borrower is split-rated
and (1) the ratings differential is one category, the higher of the two ratings
will apply (e.g., A-/Baa1 results in Level II status) (2) the ratings
differential is two categories, the rating which falls between them shall apply
(e.g., A-/Baa2, then the rate would be based on Level III status) or (3) the
ratings differential is more than two category, the rate shall be determined by
reference to the category next above that of the lower of the two ratings (e.g.,
A-/Baa3, then the rate would be based on Level IV status).  If the Borrower is
not rated by either Moody’s or S&P, then the rate shall be established by
reference to Level V.
 
If the rating system of Moody’s or S&P shall change, or if either rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower, the Lenders and the Administrative Agent shall negotiate in good faith
to amend this Schedule to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin and the Applicable Percentage shall
be determined by reference to the rating most recently in effect prior to any
such change or cessation.  If after a reasonable time the parties cannot agree
to a mutually acceptable amendment, the Applicable Margin and the Applicable
Percentage shall be determined by reference to Level V.
 
 
 

Schedule I
 
 

--------------------------------------------------------------------------------

 

Schedule II


COMMITMENT AMOUNTS


Lender
Revolving Commitment Amount
Pro Rata Share
SunTrust Bank
$34,000,000
13.60%
Wachovia Bank, National Association
$34,000,000
13.60%
BMO Capital Markets Financing, Inc.
$25,000,000
10.00%
Citibank, N.A.
$25,000,000
10.00%
Mizuho Corporate Bank, Ltd.
$25,000,000
10.00%
JPMorgan Chase Bank, NA
$25,000,000
10.00%
Export Development Canada
$25,000,000
10.00%
Royal Bank of Canada
$19,000,000
7.60%
Wells Fargo Bank N.A.
$19,000,000
7.60%
Bank of America, N.A.
$19,000,000
7.60%










Schedule II
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.5




ENVIRONMENTAL MATTERS




None

Schedule 4.5
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.14




SUBSIDIARIES


None







Schedule 4.14
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 7.2




EXISTING LIENS




None

Schedule 7.2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.4




EXISTING INVESTMENTS


None













Schedule 7.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.7


TRANSACTIONS WITH AFFILIATES


Operating Agreement dated as of April 6, 2006 between Northern Border Pipeline
Company and TransCanada Northern Border Inc. (formerly TransCan Northwest Border
Ltd.) as amended, modified or supplemented from time to time.


Service Agreements entered, and to be entered into, between Northern Border
Pipeline Company and ONEOK Energy Services Company, L.P. for firm and
interruptible transportation on the Pipeline and on the proposed expansion
project on the Pipeline.


Northern Border Pipeline Company will pay ONEOK Partners an amount of
approximately $1.0 million per year for five years for previously agreed to
obligations related to the reimbursement for shared equipment and furnishings
acquired by ONEOK Partners and previously used to support our operations.  In
addition, Northern Border Pipeline Company has agreed to transfer certain
identified assets of immaterial value to ONEOK Partners at either no cost or net
book value and ONEOK Partners will transfer certain identified assets to
Northern Border Pipeline Company under similar terms.







Schedule 7.7


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
REVOLVING CREDIT NOTE
[$_____________]                                                                                                           
New York, New York
                                                                                                                     April
27, 2007
 
FOR VALUE RECEIVED, the undersigned, NORTHERN BORDER PIPELINE COMPANY, a Texas
general partnership (the “Borrower”), hereby promises to pay to [name of Lender]
(the “Lender”) or its registered assigns, at the office of SunTrust Bank,
(“SunTrust”) at 303 Peachtree Street, N.E., Atlanta, Georgia 30308 on the
Revolving Commitment Termination Date (as defined in the Amended and Restated
Revolving Credit Agreement dated as of April 27, 2007 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”, capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement),
among the Borrower, the lenders from time to time party thereto and SunTrust, as
administrative agent for the lenders, Swingline Lender and Issuing Bank, the
lesser of the principal sum of [amount of such Lender’s Revolving Commitment]
and the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, in lawful money of the
United States of America in immediately available funds, and to pay interest
from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of the Lender.
Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.
                                                                          

  A-1
 

--------------------------------------------------------------------------------

 

[This Revolving Credit Note evidences a restatement [and increase of the
indebtedness] previously outstanding under that certain Revolving Credit Note
dated May 16, 2005, made by Borrower to the order of the Lender in the original
principal amount of $___________ (the "Original Note").  This Revolving Credit
Note is being delivered by the Borrower and accepted by the Lender as a
substitution for the Original Note (which Original Note is hereby deemed
cancelled), but not as payment of the indebtedness evidenced thereby or as a
novation with respect thereto.]1
 
THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.
 
 
NORTHERN BORDER PIPELINE  COMPANY
By: TransCanada Northern Border Inc., its Operator
 
By: ______________________________
Name:
Title:
By: ______________________________
Name:
Title:
 
 
 
1 Insert for Existing Lenders only.

  A-2
 

--------------------------------------------------------------------------------

 
 
LOANS AND PAYMENTS
 
 
 
 
 Date
 
 
Amount and Type of Loan
 
 
Payments of Principal 
 
 
Unpaid Principal Balance of Note 
 
 
Name of Person Making Notation
         

 
 
 
 
 

  A-3
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
SWINGLINE NOTE


$25,000,000                                                                                               
New York, New York
April 27, 2007
 
FOR VALUE RECEIVED, the undersigned, NORTHERN BORDER PIPELINE COMPANY, a Texas
general partnership (the “Borrower”), hereby promises to pay to SUNTRUST BANK
(the “Swingline Lender”) or its registered assigns, at the office of SunTrust
Bank, (“SunTrust”) at 303 Peachtree Street, N.E., Atlanta, Georgia 30308 on the
Revolving Commitment Termination Date (as defined in the Amended and Restated
Revolving Credit Agreement dated as of April 27, 2007 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), among the
Borrower, the lenders from time to time party thereto and SunTrust, as
administrative agent for the lenders, the lesser of the principal sum of
$25,000,000 and the aggregate unpaid principal amount of all Swingline Loans
made by the Swingline Lender to the Borrower pursuant to the Credit Agreement,
in lawful money of the United States of America in immediately available funds,
and to pay interest from the date hereof on the principal amount thereof from
time to time outstanding, in like funds, at said office, at the rate or rates
per annum and payable on such dates as provided in the Credit Agreement.  In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, the Borrower further promises to pay all costs of
collection, including the reasonable attorneys’ fees of the Swingline Lender.
 
Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
 
All borrowings evidenced by this Swingline Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of  this Swingline Note
and the Credit Agreement.
 
This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain

 
 

--------------------------------------------------------------------------------

 

provisions of the Credit Agreement, all upon the terms and conditions therein
specified.
 
THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
NORTHERN BORDER PIPELINE  COMPANY
 
 
By: TransCanada Northern Border Inc., its Operator
By: ______________________________
Name:
Title:
 
By: ______________________________
Name:
Title:

B-2 
 

--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS
 
 
 
 
 Date
 
 
Amount and Type of Loan
 
 
Payments of Principal 
 
 
Unpaid Principal Balance of Note 
 
 
Name of Person Making Notation
         

 
 
 
 
 
B-3
 

--------------------------------------------------------------------------------

 
 

 
EXHIBIT C
                                             


FORM OF ASSIGNMENT
AND ACCEPTANCE
 
[date to be supplied]
 
Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 27, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among NORTHERN BORDER PIPELINE COMPANY, a Texas general
partnership, the Lenders from time to time party hereto and SUNTRUST BANK, as
Administrative Agent for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
 
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Assignment Date set forth below and is entered into by and between the
Assignor identified below (the “Assignor”) and the Assignee identified below
(the “Assignee”).
 
For an agreed consideration, the Assignor hereby sells and assigns, without
recourse, to the Assignee designated below, and the Assignee hereby purchases
and assumes, without recourse, from the Assignor, effective as of the Assignment
Date set forth below, the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement, including,
without limitation, the interests set forth below in the Revolving Commitment of
the Assignor on the Assignment Date and Revolving Loans owing to the Assignor
which are outstanding on the Assignment Date, together with the participations
in the LC Exposure and the Swingline Exposure of the Assignor on the Assignment
Date, but excluding accrued interest and fees to and excluding the Assignment
Date.  The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement.  From and after the Assignment Date
 
(i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, have the rights
and obligations of a Lender thereunder, (ii) to the extent permitted to be
assigned under applicable law, the Assignee assumes all claims, suits, causes of
action and any other right of the Assignor (in its capacity as Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims, and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to this
Assignment and Acceptance, and (iii) the Assignor shall, to the extent of the
Assigned Interest, relinquish its rights and be released from its obligations
under the Credit Agreement.
 
This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.18(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed

C-1 
 

--------------------------------------------------------------------------------

 

by the Assignee.  The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.
 
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
 
The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
 
Choose in the alternative [Alternative A: From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.] [Alternative B: From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts
 

C-2 
 

--------------------------------------------------------------------------------

 

have accrued prior to, on or after the Effective Date.  The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.]
 
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.
 
Date of Assignment:
 
Legal Name of Assignor:
 
Legal Name of Assignee:
 
Assignee’s Address for Notices:
 
Effective Date of Assignment:
(“Assignment Date”):






 
 
 
 
 
 
Facility
 
 
 
 
 
 
Principal Amount Assigned
 
 
 
 
Percentage Assigned of Revolving Commitment (set forth, to at least 8 decimals,
as a percentage of the aggregate Revolving Commitments of all Lenders
thereunder)
Revolving Loans:
$
%

 



C-3 
 

--------------------------------------------------------------------------------

 

The terms set forth above are hereby agreed to:










[Name of Assignor], as Assignor


By: ____________________________
Name:
Title:




[Name of Assignor], as Assignor


By: ____________________________
Name:
Title:


















 



C-4 
 

--------------------------------------------------------------------------------

 

The undersigned hereby consents to the within assignment:1
 
 

NORTHERN BORDER PIPELINE  SUNTRUST BANK, as Administrative Agent: COMPANY     
By: TransCanada Northern Border          Inc., its Operator         
 
 
By: 
 
___________________________  
Name:
Title:
 
 
By:
 
 
___________________________  
Name:
Title:
                By: 
___________________________  
Name:
Title: 
SUNTRUST BANK, as Issuing Bank:     
 
 
By:
___________________________  
Name:
Title:
                 

 
                                                                           
 
 
1 Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.

C-5 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.3
NOTICE OF REVOLVING BORROWING
 
April 27, 2007
 
SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below 303 Peachtree Street, N.E.,  Atlanta, GA
30308
Attention: Agency Services
 
Ladies and Gentlemen:
 
Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 27, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
SunTrust Bank, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  This notice constitutes a Notice of Revolving Borrowing, and
the Borrower hereby requests a Revolving Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to the Revolving Borrowing requested hereby:


(A)           Aggregate principal amount of Revolving Borrowing 1:
___________________


(B)           Date of Revolving Borrowing (which is a Business Day):
__________________


(C)           Interest Rate basis 2: ___________________


(D)           Interest Period 3: ______________________


(E)           Location and number of Borrower’s account to which proceeds of
Revolving Borrowing are to be disbursed: ___________________
 


1 Not less than $5,000,000 and an integral multiple of $1,000,000 for Eurodollar
Borrowings or not less than $1,000,000 and an integral multiple of $100,000 for
Base Rate Borrowings.
 
2  Eurodollar Borrowing or Base Rate Borrowing.
 
3 Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.
 

Exhibit 2.3-1 
 

--------------------------------------------------------------------------------

 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.
 
Very truly yours,
 
NORTHERN BORDER PIPELINE COMPANY
By: TransCanada Northern Border Inc., its Operator
 
By: ______________________________
Name:
Title:
 
By: ______________________________
Name:
Title:

Exhibit 2.3-2 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.4
 NOTICE OF SWINGLINE BORROWING
 
April 27, 2007
 
SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below 303 Peachtree Street, N.E.,  Atlanta, GA
30308
Attention: Agency Services
 
Ladies and Gentlemen:
Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 27, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
SunTrust Bank, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  This notice constitutes a Notice of Revolving Borrowing, and
the Borrower hereby requests a Revolving Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to the Revolving Borrowing requested hereby:


(A)           Principal amount of Swingline Loan 1: ____________________


(B)           Date of Swingline Loan (which is a Business
Day)  ____________________


(C)           Location and number of Borrower’s account to which proceeds of
Swingline Loan are to be disbursed: ____________________


The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.
 
Very truly yours,
 
NORTHERN BORDER PIPELINE COMPANY
By: TransCanada Northern Border Inc., its Operator
 
 
By: ______________________________
Name:
Title:
 
By: ______________________________
Name:                                                                                                                                
Title:
 
 
1 Not less than $100,000 and an integral multiple of $50,000.

Exhibit 2.4-1 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 2.6
FORM OF NOTICE OF CONTINUATION/CONVERSION
 
April 27, 2007
SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below 303 Peachtree Street, N.E.,  Atlanta, GA
30308
Attention: Agency Services
 
Ladies and Gentlemen:
 
Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 27, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
Wachovia Bank, National Association, as Administrative Agent.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.  This notice constitutes a Notice of
Continuation/Conversion and the Borrower hereby requests the conversion or
continuation of a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Revolving Borrowing to be converted or continued as requested hereby:


(A) Revolving Borrowing to which this request applies:


(B) Principal amount of Revolving Borrowing to be converted/continued:


(C) Effective date of election (which is a Business Day): ______________________


(D) Interest rate basis: ______________________


(E) Interest Period: ______________________


Very truly yours,
 
NORTHERN BORDER PIPELINE COMPANY
 
By: TransCanada Northern Border Inc., its Operator
 
By: ______________________________
Name:
Title:
 
By: ______________________________
Name:
Title:

Exhibit 2.6-1 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 3.1(b)(iv)
FORM OF
SECRETARY’S CERTIFICATE
 
Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 27, 2007 (the “Credit Agreement”), among Northern Border Pipeline
Company. (the “Borrower”), the lenders named therein, and SunTrust Bank, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit
Agreement.  This certificate is being delivered pursuant to Section 3.1 of the
Credit Agreement.
 
I, Marcia K. Anderson, Assistant Secretary of  TransCanada Northern Border Inc.,
the operator of Borrower (the “Operator”), DO HEREBY CERTIFY that
(a) I am familiar with the Borrower’s properties, affairs and records;


(b) there have been no amendments or supplements to, or restatements of, the
Certificates of Partnership of the Borrower delivered pursuant to Section 3.1 of
the Credit Agreement;


(c) no proceeding have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all the
assets of the Borrower or threatening its existence or the forfeiture or any of
its rights;


(d) annexed hereto as Exhibit A is a true and correct copy of the First Amended
and Restated General Partnership Agreement of Northern Border Pipeline Company
dated April 6, 2006, together with all amendments and supplements which are
currently in effect and no amendments thereto subsequently have been adopted or
filed;


(e) annexed hereto as Exhibit B is a true and correct copy of the Operating
Agreement dated April 6, 2006 between Borrower and Operator together with all
amendments and supplements which are currently in effect and no amendments or
supplements thereto subsequently have been adopted or filed;


(f) annexed hereto as Exhibit E is a true and correct copy of certain
resolutions duly adopted by the Management Committee of the Borrower on April
24, 2007.  Said resolutions are the only resolutions adopted by the Management
Committee of the Borrower or any committee thereof relating to the Credit
Agreement and the other Loan Documents to which the Borrower is a party and the
transactions contemplated therein and have not been revoked, amended,
supplemented or modified and are in full force and effect on the date hereof;
and
 
 (g) each of the persons named below is and has been at all times since March
23, 2007 a duly elected and qualified officer of the Operator holding the
respective office set forth opposite his or her name and the signature set forth
opposite of each such person is his or her genuine signature:



Exhibit 3.1(b)(iv)-1 
 

--------------------------------------------------------------------------------

 

 
Name
Title
Specimen Signature
Paul F. Miller
 
 
 
Patricia M. Wiederholt
Principal Executive Officer, Vice-President and General Manager
 
 
 
Principal Financial Officer and Controller
 



IN WITNESS WHEREOF, I have hereunto signed my name this ___ day of April, 2007.
 
      Name:  Marcia K. Anderson
      Title:  Assistant Secretary
 
I, Patricia M. Wiederholt, Principal Financial Officer and Controller
of  TransCanada Northern Border Inc., the Operator of the Borrower, do hereby
certify that Marcia K. Anderson has been duly elected, is duly qualified and is
the Assistant Secretary of TransCanada Northern Border Inc., the Operator of the
Borrower, that the signature set forth above is his/her genuine signature and
that he/she has held such office at all times since March 23, 2007.
 
       Name:  Patricia M. Wiederholt
       Title:  Principal Financial Officer and Controller
 

Exhibit 3.1(b)(iv)-2 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.1(b)(vi)
 
FORM OF
OFFICER’S CERTIFICATE
 
 
Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 27, 2007 (the “Credit Agreement”), among Northern Border Pipeline
Company (the “Borrower”), the Lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  This certificate is being delivered pursuant to Section
3.1(b)(vi) of the Credit Agreement.
 
I, ________________________, [_______________________] of TransCanada Northern
Border Inc., the operator of the Borrower, DO HEREBY CERTIFY that:
 
(h)           the representations and warranties of the Borrower set forth in
the Credit Agreement are true and correct on and as of the date hereof; and


(i)           no Default or Event of Default has occurred and is continuing at
the date hereof; and


(j)           since December 31, 2006, which is the date of the most recent
financial statements described in Section 5.1(a) of the Credit Agreement, there
has been no change which has had or could reasonably be expected to have a
Material Adverse Effect.


IN WITNESS WHEREOF, I have hereunto signed my name this ___ day of April, 2007.
 
Name:
Title:
 

Exhibit 3.1(b)(vi)-1
 

--------------------------------------------------------------------------------

 

EXHIBIT 5.1(c)
 
FORM OF
COMPLIANCE CERTIFICATE
To:           SunTrust Bank, as Administrative Agent
303 Peachtree St., N.E.
Atlanta, GA 30308
Attention: ________________
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of April 27, 2007 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among NORTHERN BORDER
PIPELINE COMPANY, a Texas general partnership (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), and SUNTRUST BANK, in its capacity
as administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”),.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.
 
I, ___________________, being the duly elected, qualified and acting Principal
Financial Officer of TransCanada Northern Border Inc., the Operator of the
Borrower, hereby certify to the Administrative Agent and each Lender as follows:


1.           The consolidated financial statements of the Borrower and its
Subsidiaries attached hereto for the fiscal [quarter][year] ending
____________________ fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as at the end of such fiscal
[quarter][year] on a consolidated basis, and the related statements of income
and cash flows of the Borrower and its Subsidiaries for such fiscal
[quarter][year], in accordance with generally accepted accounting principles
consistently applied (subject, in the case of such quarterly financial
statements, to normal year-end audit adjustments and the absence of footnotes).


2.           The calculations set forth in Attachment 1 are computations of the
financial covenants set forth in Article VI of the Credit Agreement calculated
from the financial statements referenced in paragraph 1 above in accordance with
the terms of the Credit Agreement.
 
 

 
Exhibit 5.1(c)-1

 
 

--------------------------------------------------------------------------------

 





3.           The Borrower and its Subsidiaries have complied with all the terms
and provisions of Section 3.02(a) of the Sarbanes-Oxley Act as in effect on the
[date hereof][Closing Date].1


4.           Based upon a review of the activities of Borrower and its
Subsidiaries and the financial statements attached hereto during the period
covered thereby, as of the date hereof, there exists no Default or Event of
Default.


___________________________
Name
Title: Principal Financial Officer
 
 
 
 
1 In no event shall the Borrower be required to certify as to compliance with
any provisions of Section 3.02(a) of the Sarbanes-Oxley Act that are more
onerous than those in effect on the Closing Date.  If the provisions of Section
3.02(a) as of the date of delivery of this certificate are more onerous than
those in effect on the Closing Date, the Borrower will certify compliance with
the provisions of Section 3.02(a) as in effect on the Closing Date.
 
 
 
 
 
 
 
Exhibit 5.1(c) 2

 
 

--------------------------------------------------------------------------------

 

Attachment 1 to Compliance Certificate
 
 
 
 
 
 
 
 
 
 
 
Exhibit 5.1(c) 3



--------------------------------------------------------------------------------
